235 Md. 129 (1964)
200 A.2d 643
SPENCER
v.
STATE
[No. 345, September Term, 1963.]
Court of Appeals of Maryland.
Decided May 29, 1964.
The cause was argued before BRUNE, C.J., and HENDERSON, HAMMOND, HORNEY and MARBURY, JJ.
Morton Edelstein, with whom was Raymond G. Thieme on the brief, for the appellant.
Mathias J. DeVito, Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, William J. O'Donnell, State's Attorney for Baltimore City, and Richard O. Motsay, Assistant State's Attorney, on the brief, for the appellee.
PER CURIAM:
The only question presented on this appeal is whether there was sufficient evidence to warrant the convictions of the appellant of two armed robberies and an attempt to commit a third one.
A store in West Baltimore was held up three times during a *130 period of less than five months. An employee on duty at the store on all three occasions positively identified the appellant as the robber. The arresting officer testified that he shot the appellant in the store on the last occasion. The accused stated that he was shot while he was running across the street and denied having committed any of the crimes.
The lower court, as the trier of facts, chose to disbelieve the appellant and to believe the witnesses for the State. Under similar circumstances, we have repeatedly held that the weight of the evidence and the credibility of witnesses are matters primarily for the trial court to determine, and that convictions based on such evidence will not be set aside unless clearly erroneous. Hursey v. State, 233 Md. 243; Graczyk v. State, 233 Md. 245.
Judgments affirmed.